DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0280554 (hereafter D1) in view of US 2020/0279815 (hereafter D2).
Regarding claim 1, D1, as shown in figure 16, discloses a connection member, comprising: 
a first conductive layer (14a) including a first logic line (ground); 
a second conductive layer (formed signal lines 6) positioned adjacent to the first conductive layer and including a bonding sheet layer (7), the second conductive layer including signal lines (6), and the bonding sheet layer adhered onto the signal line (6); 
a first insulating layer (1) formed between the first conductive layer and the second conductive layer; and
pins (considering terminal 22b; fig. 1)formed on a side of the first conductive layer and the second conductive layer and inherently configured to be electrically connected with a connection pin of an external module.
	D1 is silent about the second conductive layer (signal lines 16) including a second logic line formed on a portion of the second conductive layer and an RF line formed on other portion of the second conductive layer, and does not discloses the second conductive layer includes at least one via formed between the second logic line and the RF line for conduction between layers included in the second conductive layer.
	However, D1 discloses that signal lines (6) are for high speed signals transmission of electronic devices such as mobile/smart phones.  
In wireless electronic devices such as mobile/smart phones, signal lines comprising logic lines (digital lines) and RF lines (analog lines) are old and well known in the art.
	D2, paragraphs 118 and 147, figures 3 and 16, discloses a high speed wiring board having a signal transmission comprising high speed digital signals (considering as logic signals) and RF/analog signals. The high-speed digital signals and RF/analog modulation signals can be arranged on the same layer and in order to prevent the RF/analog modulation signals from being interfered by the high-speed digital signals, via wall (row of vias) can be disposed between the high-speed digital signals and the RF/analog modulation signals to achieve a function of signal isolation (see fig.3 - via wall 14 isolates signal traces 282, the via wall is connected to a ground layer 245).
	It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the second conductive layer (signal lines 16) including a second logic line formed on a portion of the second conductive layer and an RF line formed on other portion of the second conductive layer, and the second conductive layer includes at least one via formed between the second logic line and the RF line for conduction between layers (ground layers) included in the second conductive layer in order to transmit both digital and analog signals for uses in wireless devices and to prevent the RF signals from being interfered by the high-speed digital signals as suggested by D2.
	Regarding claim 2, the modified connection member of D1 discloses the connection member of claim 1, wherein the connection member comprises a flexible printed circuit board (FPCB).
	Regarding claim 3, the modified connection member of D1 discloses the connection member of claim 1, wherein the second logic line and the RF line are disposed on the same plane.
	Regarding claim 4, the modified connection member of D1 discloses the connection member of claim 1, wherein the connection member has a first region (digital) and a second region (analog) separated in a width direction of the connection member, and wherein the second logic line is formed on the first region, and the RF line is formed on the second region.
	Regarding claim 5, the modified connection member of D1 discloses the connection member of claim 1, comprising a second insulating layer (8) formed under the second conductive layer and a third conductive layer (lower 14a) formed under the second insulating layer.
	Regarding claim 6, the modified connection member of D1 discloses the connection member of claim 5, wherein the first conductive layer and the third conductive layer are electrically connected through the at least one via (24).
	Regarding claims 7-8, the modified connection member of D1 discloses the connection member of claim 5, except further comprising at least one conductive layer disposed to be physically spaced apart from the third conductive layer and having a logic line formed thereon, and a coverlay or an insulating layer is formed between conductive layers including the third conductive layer and at least one conductive layer disposed under the third conductive layer.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to further comprising at least one conductive layer disposed to be physically spaced apart from the third conductive layer and having a logic line formed thereon, and a coverlay or an insulating layer is formed between conductive layers including the third conductive layer and at least one conductive layer disposed under the third conductive layer, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 9, the modified connection member of D1 discloses the connection member of claim 1, can comprise at least one second via disposed on a side opposite to the at least one via, with respect to the RF line, and around the RF line (see fig. 3 of D2).
	Regarding claim 10, the modified connection member of D1 discloses the connection member of claim 1, further comprising pins (considering 22a) formed on an opposite side (left-right of opposite ends of the connection member) of the first conductive layer and the second conductive layer and configured to be electrically connected to a connection pin of an external module.
	Regarding claim 11, the modified connection member of D1 discloses the connection member of claim 1, wherein the connection member inherently can extend from a printed circuit board of an external module (external connection) formed on an opposite side of the first conductive layer and the second conductive layer.
	Regarding claim 12, the modified connection member of D1 discloses an electronic device comprising a connection member as already discussed in claim 1 above, except a housing; a first circuit board contained in the housing and including a processor; and a second circuit board contained in the housing, including a communication device, and electrically connected to the first circuit board, wherein at least a portion of the connection member is electrically connected to the first circuit board and the second circuit board.
The Examiner takes Official Notice that wireless electronic devices such as mobile/smart phones comprising a housing, a first circuit board contained in the housing and including a processor; and a second circuit board contained in the housing, including a communication device, and electrically connected to the first circuit board, wherein at least a portion of a connection member is electrically connected to the first circuit board and the second circuit board is well known in the art.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have a housing; a first circuit board contained in the housing and including a processor; and a second circuit board contained in the housing, including a communication device, and electrically connected to the first circuit board, wherein at least a portion of the connection member is electrically connected to the first circuit board and the second circuit board in order to apply the connection member in mobile/smart phones, since this feature is well known in the art.
	Regarding claim 13, the modified connection member of D1 discloses the electronic device of claim 12, except wherein the communication device is configured to transmit and receive a signal having a frequency between 6 GHz and 300 GHz.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the communication device is configured to transmit and receive a signal having a frequency between 6 GHz and 300 GHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 14, the modified connection member of D1 discloses the electronic device of claim 12, wherein the connection member further includes pins (22b) configured to be electrically connected to a connection pin formed in at least one of the first circuit board or the second circuit board.
Regarding claim 15, the modified connection member of D1 discloses the electronic device of claim 12, wherein the connection member extends from at least one of the first circuit board and the second circuit board.
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0358847 discloses mobile/smart phone having a connection member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847